tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c 201u51vu27 sep uniform issue list se tv ep rat legend amount a year year year month month date airline x dear this is in response to a request submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date and date in which you request a waiver of the day rollover requirement contained in sec_125 of the worker retiree and employee recovery act of wrera the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page you were a qualified airline employee who worked for airline x airline x entered into bankruptcy proceedings during year during the period year to year you received amount a from airline x amount a was paid to you by airline x in order to offset the termination of airline x’s qualified_retirement_plan and was paid pursuant to an order of a federal bankruptcy court for purposes of this ruling the internal_revenue_service assumes that airline x’s retirement_plan is a plan qualified within the meaning of sec_401 of the internal_revenue_code the code’ as provided in sec_125 of wrera wrera was signed into law in december wrera among other things allows a qualified airline employee who receives an airline payment amount days to transfer the airline payment to a roth individual_retirement_account roth_ira qualified_rollover_contribution described in sec_408a of the code if the transfer is completed timely the contribution is to be treated as a during month 2c__ which was prior to date airline x of the above wrera provision as part of this notification you received a mailed notice that the transfer into a roth_ira had to be completed no later than date wrera only transfers made on or before date qualified for the special roth_ira contribution treatment afforded by wrera there is no hardship exception or similar provision in wrera that allows for an extension of the day transfer_period _ which date i sec_180 days from the date of enactment of you were notified by you explain that although you did receive this notice during month did not read the notice until month 20’ which was after date because you were very ill during that time period you have provided to the internal_revenue_service extensive documentation which substantiates your being ill during calendar_year you explain that due to your extreme illness you were not aware of the need to complete or able to complete the transfer on or before date you based on the facts and representations you request a ruling that the internal_revenue_service waive the day timeframe imposed by sec_125 of wrera on airline payment amounts as part of your request you cite the internal revenue service's authority to waive violations of the 60-day period provided for in sec_402 of the code and argue for analogous treatment with respect to your airline payments with respect to your ruling_request sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 page 2zvu1v iv27 sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides in general that an eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance of the credit of the employee in a qualified_trust sec_402 c also provides in relevant part that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made i for the life or life expectancy of the employee or the joint lives or joint life expectancy of the employee and the employee's designated_beneficiary or ii for a period of ten years or more or iii any distribution that is made upon the hardship of the employee sec_402 of the code in relevant part defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 a ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_1_402_c_-2 question and answer of the income_tax regulations states that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or part of the eligible_rollover_distribution to an eligible_retirement_plan no later than the 60th day following the date the employee received the distribution the amount contributed is not currently includible in gross_income sec_402 states that except as provided in subparagraph b any rollover within the meaning of code sec_402 must be accomplished within days of the day on which the distributee received the property distributed sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code 9v1iv5z lue page sec_408a of the code provides that no rollover_contribution may be made to a roth_ira unless it is a qualified_rollover_contribution sec_408a of the code provides that the term qualified_rollover_contribution means a rollover_contribution to a roth_ira from another such account from an eligible_retirement_plan if the rollover meets the requirements of sec_408 and in the case of any eligible_retirement_plan defined in sec_402 such rollover_contribution meets the requirements of sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred sec_125 of the worker retiree and employee recovery act of provides that if a qualified airline employee receives any airline payment and transfers any portion of such amount to a roth_ira within days of receipt or if later within days of enactment of the act then such amount to the extent so transferred shall be treated as a qualified_rollover_contribution described in sec_408a of the code sec_125 of wrera provides in relevant part that an airline payment amount’ is a payment of money or other_property payable by a commercial passenger airline carrier to a qualified airline employee i under the approval of an order of a federal bankruptcy court in a case filed after date and before date sec_125 of wrera provides that the term qualified airline employee means an employee or former employee of a commercial passenger airline carrier who was a participant in a defined_benefit_plan maintained by the carrier which - a is a plan described in sec_401 of the code which includes a_trust exempt from tax under sec_501 and b was terminated or became subject_to the restrictions in paragraphs and of sec_402 of the pension_protection_act of initially the service notes that the payments received by you from airline x do not constitute eligible rollover distributions as that term is used in sec_402 of the code thus these payments are not described in sec_402 of the code and do not qualify for an extension of the day period referenced in page sec_125 of wrera because of the application of sec_402 of the code or for treatment analogous to that provided under said code section sec_125 of wrera provides that the airline payments which were received by you as a result of a federal bankruptcy order take on the character of a qualified_rollover_contribution because of the operation of sec_125 of wrera and only if they are transferred to a roth_ira within the applicable time period provided under sec_125 of wrera sec_125 of wrera contains no provision which would permit the service to extend the day period contained therein nor do we believe its provisions authorize the service to permit a taxpayer to complete a transfer to a roth_ira outside of the time frame found in sec_125 of the wrera by reference to any other section of the code under the circumstances presented in this case the service hereby declines to waive the 180-day rollover requirement with respect to amount a because it does not have the authority to do so the amounts you received stemming from the bankruptcy of airline x do not constitute qualified rollover_contributions as that term is used in sec_125 of wrera therefore your proposed contribution of amount a to a roth_ira will not be considered a valid rollover_contribution eligible for the special tax treatment outlined in sec_125 of wrera no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxxxxxxxx by phone at xxxxxxxxxxxxxxxxxxxxxxxx xx please address all correspondence to xxxxxxxxxxx sincerely yours danaea v ior - _ frances v sloan manager employee plans’technical group enclosures deleted copy of ruling letter notice of intention to disclose
